UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 18, 2016 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On March 21, 2016, Acorda Therapeutics, Inc. (the “Company”) issued a press release announcing that the United States Court of Appeals for the Federal Circuit has upheld a lower court ruling that the Company’s Abbreviated New Drug Application (ANDA) litigation against Mylan N.V. can continue in the District Court of Delaware. Mylan had appealed to the Federal Circuit after losing its motion to the Delaware District Court to have the patent litigation proceed in West Virginia. As a result of this decision, all of the ANDA litigation related to AMPYRA ® (dalfampridine) Tablets, 10 mg patents will continue to proceed in the District Court of Delaware.Mylan has 30 days to request a rehearing of the case to an en banc panel of the Federal Circuit where the Court can reconsider its ruling. Mylan could also seek an appeal to the Supreme Court.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K, and incorporated by reference into this Item. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated March 21, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics, Inc. March 21, 2016 By: /s/ Michael Rogers Name: Michael Rogers Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated March 21, 2016
